Citation Nr: 1220136	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-22 181	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating higher than 30 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.  He then reportedly had additional service in the reserves from 1967 to 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that determined there was not new and material evidence and, therefore, denied the Veteran's petition to reopen his claim for service connection for bilateral hearing loss.

He testified concerning this claim during an April 2012 videoconference hearing before the Board.

Although the RO did not also certify the additional claim for an increased rating for his right knee disability to the Board, the Board finds that he perfected a timely appeal of the RO's January 2003 decision that initially denied an increase in the rating for this service-connected disability, so this other claim also is before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302 (2011).  In a May 2005 decision issued during the pendency of the appeal of this other claim, the RO increased the rating for this right knee disability from 20 to 30 percent and informed the Veteran that was a full grant of his appeal as to this other issue.  Since, however, there remained the possibility of receiving an even higher rating for this disability, including a separate rating, that increase in his rating did not in actuality represent a full grant of this claim, only, instead, a partial grant.  So there is still a pending appeal concerning this claim as to whether he is entitled to an even higher rating for this disability, meaning a rating higher than 30 percent  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability unless he expressly indicates otherwise).  Hence, the Board is assuming jurisdiction over this additional claim.


This claim for an even higher rating for the right knee disability, however, requires further development before being decided on appeal.  So the Board is remanding this claim to the RO via the Appeals Management Center (AMC), whereas the Board is going ahead and adjudicating the petition to reopen the claim for service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  The evidence added to the record since that decision is cumulative or duplicative of evidence already of record, does not relate to an unestablished fact necessary to substantiate this claim, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision that determined that new and material evidence had not been presented to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

2.  And there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, an October 2008 letter was sent prior to initially adjudicating this claim in the January 2009 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate this claim for service connection and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the "downstream" disability rating and effective date elements of this claim.  See Dingess/Hartman, supra.  Also, as specifically regarding the need to submit new and material evidence, the threshold preliminary requirement for reopening this claim for service connection for bilateral hearing loss, that October 2008 VCAA notice letter also is compliant with the Court's holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), since that letter sufficiently explained the reasons and bases of the prior denials of this claim, i.e., the deficiencies in the evidence when this claim was previously considered.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

So he has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial, meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

And as for the duty to assist, the RO obtained his service treatment records (STRs), private medical records, and VA treatment records, and he has submitted lay statements and provided testimony during a videoconference hearing before the undersigned Veterans Law Judge of the Board.


All the available records and medical evidence have been obtained to make a fair determination of this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

The Veteran is ultimately seeking service connection for bilateral hearing loss. However, in a February 1984 decision, the Board previously considered and denied this claim.  This claim was again denied in an unappealed RO rating decision in July 2004.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Under the law, active military service includes (1) active duty (AD), but also (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 C.F.R. § 3.6(a) (2011).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2011).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2011).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.

To establish status as a Veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d)  (2011); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a Veteran, a claimant trying to establish entitlement to service connection cannot use the many presumptions in the law that are available only to Veterans.  For example, presumptive periods allowing for the presumed incurrence of a condition in service do not apply to ACDUTRA or INACDUTRA, neither do the presumption of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The fact that a claimant has established status as a Veteran for other periods of service (e.g., a prior period of AD) does not obviate the need to establish that he is also a Veteran for purposes of the period of ACDUTRA or INACDUTRA where the claim for benefits is based on that period of ACDUTRA or INACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Certain diseases like sensorineural hearing loss are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101,1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  And, again, it does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD.

As importantly, because this claim for service connection for bilateral hearing loss has been previously considered, denied, and not timely appealed, there has to be new and material evidence to reopen this claim to warrant further consideration of it on its underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  And regardless of what the RO determined in this regard, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it in turn affects the Board's jurisdiction to consider this claim on its underlying merits, i.e., on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); and Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996), and VAOPGCPREC 05-92 (March 4, 1992).

A decision of the RO becomes final and binding and not subject to revision on the same factual basis unless a Notice of Disagreement (NOD) is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. §§ 5108, 7105(c); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 


New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). 

The Court rather recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

The RO initially considered and denied this claim for service connection for bilateral hearing loss in a December 1982 rating decision.  The Veteran appealed that initial denial of the claim to the Board, as well as subsequent RO decisions dated in January and May 1983.  In a February 1984 decision, the Board denied the Veteran's appeal for service connection for bilateral hearing loss.  That Board decision is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011). 

That February 1984 Board decision found that, when the Veteran was examined for active duty service in May 1962, audiometric findings revealed hearing loss.  The Board also found that, on separation examination in April 1965, audiometric findings were normal.  The Board therefore determined that a hearing loss disability was not incurred or aggravated during his active service, and that the first definite indications of hearing loss were recorded about four years after service, in connection with his civilian work, and his then current hearing loss was not related to his military service.

In July 2003, the Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss, and in a July 2004 rating decision the RO denied that petition because he had not submitted new and material evidence sufficient to reopen this previously denied claim.  He was properly notified of that decision by way of a letter dated in July 2004, and he did not appeal.  That rating decision therefore is final and binding on him based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Moreover, no additional evidence pertinent to this claim was physically or constructively associated with the claims file within one year of that rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).


Hence, that July 2004 decision marks the starting point for determining whether there is new and material evidence to reopen this claim, as it was the last final and binding denial of this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final denial on any basis, so irrespective of whether on the underlying merits or, instead, a prior petition to reopen the claim).

A review of the claims file reveals that the evidence of record at the time of that prior, final and binding, July 2004 decision included the Veteran's STRs, which as mentioned reflected that decreased hearing acuity was noted at high frequency in his left ear during his military entrance medical examination in May 1962.

VA audiometric readings prior to June 30, 1966, and service department readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO) - American National Standards Institute (ANSI).  In the paragraph below, ASA units appear to the right and in parentheses, whereas ISO-ANSI units appear to the left.

Audiometric testing on enlistment medical examination in May 1962 revealed right ear decibel thresholds of 25 (10), 15 (5), 10 (0), and 10 (5), and left ear decibel thresholds of 25 (10), 15 (5), 10 (0), and 40 (35), at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  The reviewing examiner listed "hearing ears" as a defect or diagnosis, but the Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  Audiometric testing performed for airborne training in September 1963 revealed right ear decibel thresholds of 20 (5), 15 (5), 15 (5), and 10 (5), and left ear decibel thresholds of 20 (5), 15 (5), 15 (5), and 10 (5), at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  In February 1965, the Veteran was treated for a head injury after a fall while intoxicated.  Audiometric testing performed on separation examination in April 1965 revealed right ear decibel thresholds of 5 (-10), 10 (0), 10 (0), and 25 (20), and left ear decibel thresholds of 5 (-10), 10 (0), 25 (15) and 0 (-5), at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  The Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  In an April 1965 report of medical history, the Veteran reported a history of ear, nose or throat (ENT) trouble; the reviewing examiner noted that the report of ear trouble referred to a prior infection.

At the time of the prior July 2004 rating decision, the file also contained private medical records from the Veteran's employer, Lone Star Army Ammunition Plant Hospital, specifically yearly audiometric testing from 1969 to 1975 reflecting bilateral hearing loss.  It was noted that the Veteran was a guard, and was exposed to intermittent noise at work with no hearing protection.

Also of record were additional STRs from his periods of reserve service.  STRs from his subsequent periods of reserve service reflect that audiometric testing performed in March 1977 revealed right ear decibel thresholds of 5, 5, 15, and 65, and left ear decibel thresholds of 5, 5, 40 and 80, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  Severe hearing loss was diagnosed.  Audiometric testing performed on separation examination in March 1983 revealed right ear decibel thresholds of 60, 60, 105, and 110, and left ear decibel thresholds of 5, 5, 65, and 80, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  He was diagnosed with severe bilateral hearing loss.  The Veteran underwent a medical board in March 1983, which determined that the Veteran had severe bilateral hearing loss, not incurred in the line of duty, existing prior to service (EPTS) and not aggravated by active duty service.  A July 1983 physical evaluation board (PEB) determined that he had bilateral hearing impairment, severe, and a right knee disability, both of which were found to have been incurred in the line of duty.  The PEB indicated that the EPTS origin of the hearing loss was not supported by documentation in the medical record.  He was retired from military service based on a knee disability and bilateral hearing loss in June 1983.  

Evidence of record at the time of the prior denial also included the Veteran's original claim for service connection for bilateral hearing loss in October 1982, in which he asserted that his hearing loss had been progressive since February 1965, when he incurred a head injury with a concussion.  On VA examination in November 1982, the Veteran reported that he had hearing loss since a concussion in 1965, and also had a history of acoustic trauma.  VA audiometric testing in November 1982 revealed bilateral hearing loss, and an ENT specialist diagnosed bilateral sensorineural hypacusis right greater than left.

Evidence received since that July 2004 denial includes additional VA medical records showing ongoing evaluation and treatment for bilateral hearing loss.  But this evidence is cumulative, not new, as it merely reflects the continued existence of bilateral hearing loss which was shown at the time of the prior denial.  See Cox v. Brown, 5 Vet. App. 95 (1993) and Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records merely describing the Veteran's current condition are not material to issue of service connection and are not sufficient to reopen a claim for service connection based on new and material evidence).

Additional evidence received since the prior July 2004 denial of this claim also includes duplicate copies of STRs that were already of record at the time of that prior denial, and which were considered in the prior decision.  These STRs therefore are duplicative or those already considered when previously deciding the claim, so not new.  38 C.F.R. § 3.156(c).

And in alleging that his bilateral hearing loss is due to noise exposure during his active service and reserve service, the Veteran is merely reiterating the very same argument he made prior to the RO denying his claim in July 2004.  So this, too, is not new evidence.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  And see, as well, Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).


Also, to be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim. The basis for the RO's prior final and binding denial of this claim was that there was no new and material evidence which presented a reasonable possibility of substantiating his claim.

These newly obtained medical records, to the extent they concern hearing loss, have referred to a diagnosis or treatment of bilateral hearing loss, but have not also addressed etiology of this disorder in terms of any possible relationship to or with the Veteran's military service - including insofar as any chronic (i.e., permanent) aggravation of any pre-existing disability.

Ultimately, the additional evidence received since the last prior final and binding denial of this claim only relates to diagnosis or treatment for bilateral hearing loss, and as such does not relate to an unestablished fact necessary to substantiate this claim.  A then current bilateral hearing loss was established in 1983, even before that last prior final and binding denial of this claim.  As such, in the absence of any additional evidence since relating to an unestablished fact necessary to substantiate this claim, including regarding the additional requirement of etiology, this additional evidence does not raise a reasonable possibility of substantiating this claim.  It therefore is not new and material evidence.  38 C.F.R. § 3.156(a).  Furthermore, inasmuch as the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Since there is not new and material evidence, the petition to reopen this claim for service connection for bilateral hearing loss is denied.


REMAND

The Veteran's remaining claim for an increased rating for his right knee disability (postoperative internal derangement of the right knee with quadriceps atrophy) requires further development before being decided on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, the additional development of this claim is necessary to ensure there is a complete record upon which to adjudicate this claim and to afford him every possible consideration.

The Veteran needs to be reexamined to reassess the severity of this disability since his most recent VA examination was in November 2002, nearly 10 years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

All outstanding evaluation or treatment records also need to be obtained and considered, as they, too, may address the important issue of the severity of this disability.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).


On remand, after the above development has been completed, the RO/AMC must readjudicate this claim for an increased rating for the service-connected postoperative internal derangement of the right knee with quadriceps atrophy with consideration of all potentially applicable Diagnostic Codes and the possibility of separate ratings.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2011).

In this regard, the Board notes that VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes (DCs) 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel  subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on 
X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel  further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel  has additionally held that separate rating may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id. 


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  With any necessary authorization, obtain all pertinent medical evaluation or treatment records relating to the right knee disability that are not duplicates of those already in the claims file.

2.  After completion of the above, schedule a VA examination to reassess the severity of the Veteran's postoperative internal derangement of the right knee with quadriceps atrophy.  The claims file, including a complete copy of this remand (and any additional evidence obtained on remand), must be made available to and reviewed by the examiner for the pertinent medical and other history. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

3.  Then readjudicate this claim for an increased rating for the service-connected right knee disability in light of the additional evidence, with consideration of all applicable Diagnostic Codes and the possibility of separate ratings.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


